Citation Nr: 9928880	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

3.  Entitlement to an initial compensable rating for 
asthma/bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1995.  

The veteran filed numerous service connection claims in 
November 1996.  In July 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted some benefits, and 
denied others.  The veteran disagreed with the RO's 
determinations concerning its failure to grant service 
connection for residuals of pneumonia and its failure to 
grant compensable ratings for tinnitus and asthma/bronchitis 
which the RO service-connected in July 1996.  He disagreed 
with some of the RO's other July 1996 determinations also at 
that time.  Other claims ended up being resolved to the 
veteran's satisfaction, and the veteran's current appeal 
concerns only the matters shown on the cover page.  In August 
1998, the RO changed the veteran's initial disability rating 
for tinnitus to 10 percent.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of pneumonia is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran has persistent tinnitus.  

3.  The veteran has been prescribed daily inhalational 
bronchodilator therapy, and inhalational anti-inflammatory 
medication.

4.  The service-connected tinnitus and asthma/bronchitis 
disabilities do not present exceptional or unusual disability 
pictures with such related factors as marked interference 
with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of pneumonia is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial disability rating in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, § 4.87, Diagnostic Code 6260 (1998).

3.  The criteria for an initial compensable disability rating 
of 30 percent for asthma/bronchitis have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6602 
(1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for residuals of pneumonia

Factual background

The veteran asserts that he has lung scarring as a result of 
in-service pneumonia.

The veteran's service medical records show treatment for 
upper respiratory symptoms and pneumonia in service.  Chest 
X-ray in January 1990 revealed right middle lobe accentuation 
consistent with minimal bronchitis.  

In March 1994, the veteran had right lower lobe pneumonia.  A 
chest X-ray revealed right sided air space disease, and 
fullness in the right hilum possibly indicative of reactive 
adenopathy.  

In April 1994, chest X-rays revealed that the right lower 
lobe infiltrate had resolved, and that the chest was normal 
radiographically.

On VA evaluation in March and June 1996, the veteran's 
respiration was normal.  No residuals of pneumonia were 
diagnosed.

A November 1996 VA chest X-ray report indicates that the 
veteran had a few calcified granulomas present.  

A February 1997 VA examination report notes that the veteran 
had filed a claim for service connection for pneumonia and 
reported having pneumonia on three occasions during service.  
He denied chronic symptoms of bronchitis or chronic cough.  
His chest was examined and his lungs were clear.  Chest X-
rays were normal.  The examination report did not indicate 
that the veteran had residuals of pneumonia.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
recently held that "a well grounded claim is a plausible 
claim, one that appears to be meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves the presence of current disability or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The second prong of the Caluza well groundedness test 
mentioned above is met, as the veteran was treated for 
pneumonia in service.  

The first and third prong of Caluza are not met, however, as 
there is no competent medical evidence of record indicating 
that the veteran currently has residuals of pneumonia, or 
that any such pneumonia residuals are residuals of his 
in-service pneumonia.

While the evidence shows that there were a few granulomas 
present when the veteran's chest was X-rayed by VA in 
November 1996, X-rays were normal after his March 1994 
pneumonia, and the evidence does not indicate that the 
granulomas which were reported in November 1996 are currently 
present, or that they are residuals of pneumonia, or that if 
they are, that they are residuals of in-service pneumonia.  
Moreover, while the veteran states that he has lung scarring 
as a result of his in-service pneumonia, as a layperson, he 
is not competent to express an opinion that he has lung 
scarring, or that any such lung scarring is residual to 
in-service pneumonia.  Medical evidence is required.  Caluza; 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above stated reasons and bases, the veteran's 
claim is denied as not well grounded.  Since the claim is not 
well grounded, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 
49, 55 (1990).

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would support the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, namely, competent medical 
evidence which shows current residuals from in-service 
pneumonia.

Higher ratings

The Board finds initially that the veteran's claims for 
higher ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, the claims are not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990) 
and Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(veteran's contention that a disability is worse renders a 
claim well grounded).  The Board also finds that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of facts pertinent to the claims.  

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Consideration of the whole recorded medical 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been 
established and the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular rating 
commensurate with the average earning capacity due to the 
service-connected disability may be assigned.  38 C.F.R. 
§ 3.321(b)(1).

Initial evaluation in excess of 10 percent for tinnitus

Factual background

Service connection was granted for tinnitus in July 1996, 
with a noncompensable rating being assigned at that time.  In 
the veteran's notice of disagreement, he indicated that it 
was persistent.  

A November 1996 VA medical record indicates that the veteran 
has employment in the aircraft weapons systems field.

A February 1997 VA audiometric examination report indicates 
that the veteran's tinnitus was due to acoustic trauma and 
that it is constant.  The veteran reported that his tinnitus 
began on the flight line, that it was unilateral, that it was 
always there, that it was severe, that it was extremely 
distracting, that its loudness varied, and that its pitch was 
high. 

In an August 1998 rating decision, the RO increased the 
rating for tinnitus to 10 percent.

Special Criteria

Tinnitus which is persistent as a symptom of head injury, 
concussion, or acoustic trauma warrants a 10 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 6260 (effective prior to 
June 10, 1999).

Mild Meniere's syndrome with aural vertigo and deafness 
warrants a 30 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 6205 (effective prior to June 10, 1999).

Recurrent tinnitus warrants a 10 percent evaluation.  
38 C.F.R. § 4.87; Diagnostic Code 6260 (effective June 10, 
1999).

Hearing impairment with vertigo less than once a month, 
warrants a 30 percent evaluation with or without tinnitus.  
38 C.F.R. § 4.87; Diagnostic Code 6205 (effective June 10, 
1999).

Analysis

The evidence shows that the veteran's tinnitus is persistent.  
This comports with a 10 percent rating under Diagnostic Code 
6260, and 10 percent is the highest rating assignable under 
Diagnostic Code 6260.  Persistent tinnitus was required for 
the criteria for a 10 percent evaluation effective prior to 
June 10, 1999.  Merely constant tinnitus is required for the 
10 percent evaluation in accordance with the criteria 
effective June 10, 1999.

The Board notes that the evidence does not show that the 
veteran has been diagnosed with Meniere's disease, and that 
the evidence does not show that he has aural vertigo or 
deafness, or hearing impairment with vertigo less than once a 
month.  In light of the above, a higher schedular rating is 
not warranted under Diagnostic Code 6205 under the previous 
or amended criteria which became effective June 10, 1999.  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's tinnitus, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
9.  In the case at hand, the Board finds that a staged rating 
is inappropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tinnitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Evaluation

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in its August 
1998 rating action, the RO considered an extraschedular 
rating for the veteran's service-connected tinnitus, and 
therefore the matter is also before the Board for review.  
The assignment of an extraschedular rating was rejected 
because, in the words of the RO, "the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."


Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The veteran has not indicated that his service-connected 
tinnitus affects his employability in ways not contemplated 
by the rating schedule factors.  He has indicated that it is 
unilateral, that it is always there, that it is severe, and 
that it is extremely distracting.  

However, the Board finds that there is no evidence of record 
which shows that it interferes with his employment or affects 
his employability in ways not contemplated by the 10 percent 
disability rating now established under the Rating Schedule.  

Furthermore, there is no evidence to indicate that the 
tinnitus condition affects his earning capacity by requiring 
frequent hospitalizations.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  It is not shown that the veteran's 
tinnitus has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b).



Initial compensable rating for asthma/bronchitis

Factual background

Service medical records show treatment for exercise-induced 
asthma in service.  

On VA evaluations in March and June 1996, the veteran's lungs 
were clear to auscultation and percussion.  

On VA evaluation in November 1996, the veteran reported that 
he was employed in the aircraft weapons systems field, and 
that he was using Proventil inhaler and Azmacort.  
Clinically, he was in no acute distress.  His respiration was 
20, and his lungs were clear to auscultation in all fields, 
with no wheezes, rales, or rhonchi.  A Proventil refill was 
prescribed, at the rate of two puffs four times a day, and 
Vanceril, two puffs four times a day was prescribed.

A VA general medical examination was conducted in February 
1997.  At the time, the veteran reported that exercise 
induced asthma was diagnosed in Hawaii in 1986 or 1987, and 
that he had been given Azmacort and Proventil to relieve 
symptoms.  He had used the Azmacort before exercise.  He 
denied chronic symptoms of bronchitis or chronic cough.  
Clinically, his lungs were clear to auscultation.  The 
diagnosis was exercise-induced asthma, for which the veteran 
would take medication when needed for symptoms.

On VA pulmonary function testing in February 1997, FEV1 was 
88 percent of predicted.  FEV1/FVC was 80 percent.  The 
computer interpreted the spirometry as within normal limits.  
It was felt that the veteran had given good effort in 
performing the pulmonary function testing.


Special Criteria

Chronic bronchitis and bronchial asthma are rated under the 
portion of the Rating Schedule that pertains to the 
respiratory system and diseases of the trachea and bronchi.  
38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6602.  Effective 
October 7, 1996, the rating schedule for diseases of the 
trachea and bronchi was amended.  Therefore, pursuant to the 
above, the veteran's disability will be evaluated under both 
the previous and amended criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis, with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  

A 30 percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  

A 60 percent evaluation is warranted for severe chronic 
bronchitis, with severe productive cough and dyspnea on 
slight exertion, and pulmonary function tests indicative of 
severe ventilatory impairment.  

A 100 percent evaluation is warranted for pronounced chronic 
bronchitis, with copious productive cough and dyspnea at 
rest, pulmonary function testing showing a severe degree of 
chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right-sided 
heart involvement.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(1996).


With respect to bronchial asthma, a 10 percent rating is 
provided for mild symptoms, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  

A 30 percent rating is provided for moderate bronchial 
asthma, with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  

A 60 percent rating is provided for severe bronchial asthma, 
characterized by frequent attacks of asthma (one or more 
attacks weekly), with marked dyspnea on exertion between 
attacks with only temporary relief by medication; and 
preclusion of more than light manual labor.  A 100 percent 
rating is warranted for pronounced symptoms, characterized by 
very frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  In the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis and bronchial asthma  are to 
be evaluated based on the results of pulmonary function 
tests.  The specific pulmonary function tests include the 
percent of predicted values for Forced Expiratory Volume in 
one second (FEV-1) and Forced Vital Capacity (FVC), the ratio 
of FEV-1 to FVC (FEV-1/FVC), the percent of predicted value 
for Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and the veteran's maximum 
exercise capacity in terms of milligrams/kilograms/minute 
(ml/kg/min)of oxygen consumption.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6602 (1998).

Pursuant to the revised Rating Schedule for chronic 
bronchitis, a 10 percent disability rating is warranted for a 
condition characterized by FEV-1 of 71 to 80 percent of 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 
between 66 and 80 percent of predicted.  



A 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent or DLCO (SB) 
of 56 to 65 percent.  

A 60 percent rating is warranted for FEV-1 of 40 to 55 
percent of predicted, FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent, or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is warranted for FEV-1 of less than 40 
percent of the predicted value, FEV-1/FVC of less than 40 
percent, DLCO (SB) of less than 40 percent, a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
symptoms requiring outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1998).

Under the revised Rating Schedule, the rating criteria for 
bronchial asthma provides for a 10 percent disability 
evaluation for FEV-1 levels of 71 to 80 percent of predicted, 
or FEV-1/FVC of 71 to 80 percent, or; intermittent inhalation 
or oral bronchodilator therapy.  

A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  

A 60 percent evaluation is provided for FEV-1 of 40 to 55 
percent, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent evaluation is provided for FEV-1 of less than 
40 percent, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; if it requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Again, in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).

Analysis

Since the veteran has been prescribed Proventil at the rate 
of two puffs four times a day, and Vanceril, at the rate of 
two puffs four times a day, a 30 percent rating is warranted.  
The criteria for a 30 percent rating under the new Diagnostic 
Code 6602 require that only one of its four alternative 
criteria be satisfied.  In this case, possibly the first and 
definitely the second of the two medication criteria for a 30 
percent rating, but for the next higher evaluation of 60 
percent, under the new Diagnostic Code 6602 are satisfied.  
Therefore, the benefits sought must be granted.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's asthma/bronchitis, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is not appropriate.

Extraschedular Evaluation

Under Floyd, the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  However, in 
its August 1998 rating action, the RO considered an 
extraschedular rating for the veteran's service-connected 
asthma/bronchitis, and therefore the matter is also before 
the Board for review.  


The assignment of an extraschedular rating was rejected 
because, in the words of the RO, "the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not indicated that his service-connected 
asthma/bronchitis affects his employability in ways not 
contemplated by the rating schedule factors.  Evidence 
indicates that he is employed in the aircraft weapons systems 
field.  No evidence of record shows that his 
asthma/bronchitis interferes with his employment or affects 
his employability in ways not contemplated by the 30 percent 
disability rating now established under the Rating Schedule.  

Furthermore, there is no evidence to indicate that it affects 
his earning capacity by requiring frequent hospitalizations.  
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning.  The Board finds 
that in this case, the disability picture is not so 
exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  It is not shown that the veteran's 
asthma/bronchitis has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of pneumonia, 
the benefit sought on appeal is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to an initial compensable rating of 30 percent 
rating for asthma/bronchitis is granted, subject to VA 
regulations concerning the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

